Citation Nr: 0929582	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Competency to handle disbursement of VA benefits.

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased disability rating greater 
than 70 percent disabling for service connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1942 to October 1945.  The record indicates 
that the Veteran is the recipient of a Purple Heart, among 
other decorations.

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Competency claim

In a January 2007 rating decision, the RO determined that the 
Veteran was not competent to handle his disbursement of 
funds.  The Veteran disagreed with that decision and 
perfected an appeal by filing a VA Form 9 in March 2008.  

As will be discussed in more detail below, the Veteran's 
attorney has since withdrawn this issue from appellate 
status.  See the Veteran's May 18, 2009 Statement in Support 
of Claim; see also the Veteran's attorney's June 1, 2009 
Letter Brief, page 1.  

TDIU claim

In November 2006 and January 2007 rating decisions, the RO 
denied the Veteran's claim of entitlement to TDIU.  The 
Veteran disagreed, and in May 2007 the RO issued a statement 
of the case (SOC).   

Prior to May 2009, a substantive appeal (VA Form 9) specific 
to the Veteran's TDIU claim was not associated with the 
Veteran's VA claims folder.  However, the Veteran's attorney 
recently submitted a photocopy of the Veteran's original Form 
9, dated July 5, 2007, filed in response to the SOC.  
Additionally, the attorney submitted a facsimile cover sheet, 
noting a successful and timely submission of that Form 9 to 
the agency of original jurisdiction (AOJ).  Accordingly, the 
Board finds that the Veteran timely perfected an appeal as to  
the denial of his TDIU claim.  Accordingly, the Board has 
jurisdiction to decide this issue on the merits.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.302 
(2008).

PTSD claim

In a November 2006 rating decision, the RO denied a 
disability rating in excess of 70 percent evaluation.  The 
Veteran, though his attorney, filed a notice of disagreement 
(NOD) in January 2007, asserting that his PTSD symptomatology 
warrants a 100 percent disability rating.  A SOC has not been 
issued as to that claim.  Accordingly, the increased rating 
issue is REMANDED directly to the RO for further procedural 
development.

Personal hearing

The Veteran was scheduled to appear for a videoconference 
hearing with the undersigned Veterans Law Judge (VLJ) in May 
2009.  He failed to report for this hearing.  The Veteran's 
attorney did appear.  She waived the Veteran's request for a 
videoconference hearing on account of his age and health.  
The Veteran's attorney requested the undersigned VLJ render a 
decision based on the evidence currently of record.  See the 
Veteran's attorney's June 1, 2009 Letter Brief, pages 1 and 
2.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Board has received communications from the Veteran's 
representative indicating that the Veteran wished to withdraw 
his appeal as to whether he is competent to handle his 
disbursement of funds.  


2.  The Veteran is service connected for PTSD, which is 
currently rated 70 percent disabling.  The Veteran is also 
service-connected for bilateral hearing loss, rated 
30 percent disabling; tinnitus, rated 10 percent disabling; 
an upper arm disability, rated 10 percent disabling; and a 
finger scar and deformity, rated 10 percent disabling.  The 
Veteran has a combined disability rating of 90 percent.  

3.  The competent medical evidence of record supports a 
finding that the Veteran's service-connected PTSD renders him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Competency to handle disbursement of VA benefits.

Relevant law and regulations

A formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.                       
See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2008).

Analysis

The Veteran perfected an appeal as to the issue of competency 
to handle disbursement of funds in March 2008.  See the 
Veteran's March 18, 2008 Form 9.  

As noted above, the Veteran's representative has recently 
notified the Board of the Veteran's desire to withdraw his 
appeal as to whether he is competent to handle his 
disbursement of funds.  Specifically, written statements from 
the attorney in May 2009 indicate that the Veteran 
"respectfully requests [that the] issue of competency be 
dismissed, as he does not wish to pursue this issue."  See 
the May 18, 2009 Statement in Support of Claim; see also a 
second statement filed with the Veteran's May 20, 2009 waiver 
of consideration of the evidence by the AOJ.

As noted above, a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
See 38 C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
veteran or by his or her authorized representative.  See 38 
C.F.R. § 20.204 (2008).  

Accordingly, the issue of competency to handle disbursement 
of funds is dismissed.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

The Veteran claims entitlement to TDIU.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
TDIU claim in September 2006.  This letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
effective date as required by the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-
referenced September 2006 VCAA letter.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).
A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Initial matter - Mittleider concerns

According an October 2006 QTC fee-based examination, in 
addition to the service-connected PTSD, the Veteran also 
manifests a nonservice-connected cognitive disorder.  It is 
now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.    
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown,       9 Vet. App. 136, 140 (1996).

Although the QTC examiner stated that the Veteran's PTSD and 
cognitive disorder are not related, the examiner failed to 
draw a specific distinction regarding the Veteran's mental 
health symptomatology, notably attributing "behavioral, 
cognitive, social, affective or somatic symptoms" to his 
service-connected PTSD.  [Emphasis added by the Board.]  See 
the October 2006 QTC examiner's report, page 2.  

In addition, an October 2005 VA examiner also identified 
"cognitive limitations" upon examination of the Veteran, 
but diagnosed the Veteran solely with PTSD.  

It appears that the Veteran's cognitive problems are due to 
his PTSD, or that any distinction between PTSD and a separate 
cognitive disorder is impossible as a practical matter.  The 
Board will therefore assume that all psychiatric 
symptomatology is attributed to PTSD.

Discussion

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The Veteran is service connected for PTSD, which is currently 
rated 70 percent disabling.  The Veteran is also service-
connected for bilateral hearing loss, rated 
30 percent disabling; tinnitus, rated 10 percent disabling; 
an upper arm disability, rated 10 percent disabling; and a 
finger scar and deformity, rated 10 percent disabling.  The 
Veteran has a combined disability rating of 90 percent.  

In light of the 70 percent rating currently assigned for 
PTSD, the Veteran meets the criteria for schedular 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2008). 

The Veteran, through his attorney, has asserted that he can 
no longer follow gainful employment due to his service-
connected PTSD.  See the June 1, 2009 Letter Brief, page 2.  
In support of the Veteran's claim are the above-referenced 
opinions of the October 2005 and October 2006 VA and QTC 
examiners. 

The October 2005 VA examiner specifically noted that the 
Veteran manifested "cognitive limitations" that would 
"certainly create problems should the veteran be interested 
in working."  See the October 2005 VA examiner's report, 
page 3.  Pertinently, the VA examiner did not diagnose the 
Veteran with a separate cognitive disability, apparently 
attributing all symptomatology, to include the Veteran's 
"cognitive limitations," to PTSD.    

The October 2006 QTC examiner indicated that "[t]here are 
behavioral, cognitive, social, affective or somatic symptoms 
attributed to PTSD  . . . [The Veteran] [c]annot function 
independently."  See the October 2006 QTC examiner's report, 
page 1.  

Accordingly, both the October 2005 VA examiner and the 
October 2006 QTC examiner indicate that the Veteran's 
service-connected PTSD is productive of severe symptomatology 
which can be said to preclude employability.  There is no 
current medical evidence of record to the contrary.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a), even without 
considering the impact the Veteran's other service-connected 
disabilities.  

Conclusion

For the reasons and bases expressed above the Board finds 
that the Veteran's claim for TDIU is warranted on a schedular 
basis.  The benefit sought on appeal is accordingly granted. 


ORDER

The appeal of competency to handle disbursement of funds is 
dismissed.  

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  





REMAND

3.  Entitlement to an increased disability rating for 
service-connected PTSD.

As was described in the Introduction, the RO continued the 
Veteran's 70 percent disability rating for his service-
connected PTSD in a November 2006 rating decisions.  The 
Veteran has since expressed timely disagreement with these 
decisions.  See his January 2007 Statement in Support of 
Claim.  A SOC pertaining to that issue has not been issued by 
the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.

As was discussed above, the Board is granting the Veteran's 
claim of entitlement to TDIU.  While a claim for TDIU may not 
be considered when a 100 percent rating is in effect [see 
VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. App. 33 
(2001)], it does not necessarily follow that consideration of 
the award of a 
100 percent rating for a service-connected disability is 
precluded when a TDIU has been awarded.  A claim for TDIU 
"presupposes that the rating for the [service-connected] 
condition is less than 100% and only asks for TDIU because of 
'subjective' factors that the 'objective' rating does not 
consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  Thus, the award of TDIU is not dispositive of the 
Veteran's increased rating claim.

Before proceeding further, the RO should, however, inquire of 
the Veteran through his attorney whether he wishes to 
continue with his appeal as to the increased rating issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

If the Veteran through counsel indicates 
that he wishes to continue his appeal as 
to the assignment of a 100 percent 
disability rating for PTSD, the RO should 
issue a SOC pertaining to that issue.  If 
an appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


